Case: 20-60238     Document: 00515700274          Page: 1     Date Filed: 01/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                   No. 20-60238                     January 8, 2021
                                                                     Lyle W. Cayce
                                                                          Clerk
   Warnock Engineering, L.L.C.;
   Rudolph M. Warnock, Jr.,

                                                            Plaintiffs—Appellants,

                                       versus

   Canton Municipal Utilities,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                              USDC 3:17-CV-160


   Before Jones, Smith, and Elrod, Circuit Judges.
   Per Curiam:*
          The court has carefully reviewed the briefs, district court opinions and
   pertinent portions of the record in light of the parties’ oral arguments.
   Having done so, we find no reversible error of fact or law. The judgment is
   AFFIRMED.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         1